Filed Pursuant to Rule 424(b)(3) and (c) File Number 333-171524 Prospectus Supplement No. 1 to Prospectus dated March 19, 2012 66,666,667 Shares of Common Stock of MEDIZONE INTERNATIONAL, INC. This Prospectus Supplement No. 1 supplements the Prospectus of Medizone International, Inc. (“Medizone” or the “Company”) dated March 19, 2012 (the “Prospectus”), relating to the offer and sale by the selling stockholder identified in the Prospectus of up to 66,666,667 shares of our common stock.This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus, and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No. 1 supersedes the information contained in the Prospectus. This Prospectus Supplement No. 1 includes the attached report, as set forth below, as filed by Medizone International, Inc., with the Securities and Exchange Commission. • The Company's Quarterly Report on Form 10-Q, for the quarter ended March 31, 2012, filed with the SEC on May 4, 2012. Our Common Stock trades on the Over-the-Counter Bulletin Board under the symbol “MZEI.” The purchase of our stock involves a high degree of risk. See “Risk Factors” beginning on page7 of our Prospectus for a discussion of factors you should carefully consider before purchasing the shares offered by the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disproved of these securities or determined of the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 1 is May 10, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 2-93277-D MEDIZONE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Nevada 87-0412648 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4000 Bridgeway, Suite 401, Sausalito, California94965 (Address of principal executive offices, Zip Code) (415) 331-0303 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company)
